PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/924,605
Filing Date: 19 Mar 2018
Appellant(s): Hsu et al.



__________________
Greg Turocy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 November 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al., US PG Pub. 2005/0001331 A1 (“Kojima”); in view of secondary reference Lin et al., US PG Pub. 2013/0337648 (“Lin”).


















(2) Response to Argument
Background: CMOS (sensor device) with conductive via and Sensor device with electroplating through-hole that extends through the stiffener to provide an electrical connection between the terminals.
Standard CMOS (sensor device) with conductive via made from conductive paste Kojima Figure 12C.

    PNG
    media_image2.png
    227
    645
    media_image2.png
    Greyscale

Standard chip packaging with electroplating through-hole that extends through encapsulation layer Lin Figure 2E.

    PNG
    media_image3.png
    230
    833
    media_image3.png
    Greyscale







Combination of Kojima with Lin, as articulated in the FINAL Office action depicted below:

    PNG
    media_image4.png
    284
    490
    media_image4.png
    Greyscale


As noted in the FINAL Rejection, it would have been obvious to a person having ordinary skill in the art to substitute the conductive connection material of the Lin comprising a conductive material surrounding an insulting filler in order to improve the signal delivery characteristic of the electronic component. Furthermore, it has been well established that in order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on Appellant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The conductors of Kojima and Lin are functional equivalents, that is, the conductor interconnect the first surface and the second surface, electrically connected to a circuit layer. Thus substituting a via having a single electronic contact for a via that is filled with one or more insulators and having one or more contacts is merely a conventional use of a conventional structure to add/modify electrical contact points. This allows manufacturers to reuse tooling partially completed package components for a plurality of products. Thereby achieving economies of scale. Moreover, this allows flexibility in package component geometry to accommodate additional IC designs. Finally, this allows smaller interconnecting contact points. As chips continue to get smaller, interconnect flexibility with electrical isolation presents opportunities for increased scale.
See In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985). 
Furthermore, Appellant has failed to provide any evidence to rebut examiner’s position that one of ordinary skill of the art would have substituted the conductor of Lin for the conductor of Kojima. Simply arguing the disadvantages of Kojima's conductor is irrelevant to the combination that rendered the claimed invention obvious. This does not address why the skilled artisan would not have been motivated to substitute the conductor of Lin for the conductor of Kojima. In fact, Appellant’s arguments have the opposite effect. In other words, if Kojima’s conductor is not optimal or admits of improvements, one of ordinary skill would look to the prior art for improved conductor designs. This in itself provides motivation for the combination. However, instead the examiner opines that Lin simply provides additional contact points with an insulating material therebetween that would prevent shorting of the bifurcated contacts. This provides increased flexibility and utility of the packaging components by employing/combining the known conductor structure of Lin.
Furthermore, Appellant has argued that the conductive paste of Kojima is prone to overflow or slag, and thus can contaminate the light-receiving portion 110. Appellant's argument provides further motivation for the substitution of the conductor of Lin for that of Kojima, since such a substitution would prevent overflow and contamination of the light-receiving portion 110, as well as improving the signal delivery characteristic of the electronic component. Therefore, even arguendo we accept Appellant’s arguments as true, this only provides yet another motivation for the combination proposed by the examiner.  
Graham v. Deere analysis is admitted as met. See Graham v. John Deere, 383 U.S. 1, 148 USPQ 459 (1966). Thus, these facts are not disputed for the purposes of the Brief and any argument directed thereto is waived. As per prong (B), there is not a dispute regarding the differences in the claim and the primary reference Kojima, nor is there a dispute as to what Lin teaches. In fact, Appellant points out in the arguments that the conductor of Kojima admits of improvements. As noted by the examiner in the rejection under 35 U.S.C. § 103, this is exactly what the combination accomplishes by substituting the conductor of Lin for the conductor of Kojima.
As per prong (C), the proposed modification of the applied reference(s), was clearly articulated in the FINAL rejection and has been repeated and depicted supra for the convenience of the Board.
As per prong (D), the examiner and Appellant have both provided explanations as to why the claimed invention would have been obvious and provided a motivation to combine as noted supra and in the FINAL Office action.
Because all of prongs the Graham v. Deere analysis were clearly met and there is no question of fact, there is only a question of law. More specifically, the question of law is whether there is a motivation to combine. However, Appellant in their arguments explicitly provides at least one motivation to improve the conductive portion. More specifically, the skilled artisan have been motivated to substitute the conductor of Lin for the conductor of Kojima. Appellant does not dispute this position with any evidence or arguments on the merits and is therefore dispositive.








(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TSZ K CHIU/Examiner, Art Unit 2822                                                                                                                                                                                                        
Conferees:
Brett Feeney
/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822                                                                                                                                                                                                        
Michael Sherry
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.